PER CURIAM.
The only point which merits discussion is the propriety of appellant’s sentence to life in prison “at hard labor.” To be imprisoned “at hard labor” is improper because no existing state statute provides for its imposition as a sentence for any offense. Brooks v. State, 349 So.2d 794 (Fla.2d DCA 1977).
Remanded for the purpose of striking the language “at hard labor” from the sentencing order; otherwise affirmed. Appellant need not be present for this purpose.
GRIMES, Acting C. J., and SCHEB and DANAHY, JJ., concur.